Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 10/27/2020 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 41 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmerman (US 2018/0367199).
Regarding claim 41, Zimmerman teaches in figures (5A), (6A), (7A), (7B) a base station antenna comprising: a first radio frequency ("RF") port; .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 2018/0367199) in view of Shang et al (US 2015/0214617).
Regarding claim 42, Zimmerman teaches the essential features of the claimed invention, as set forth above, except for including both a vertically-extending dipole arm and a horizontally-extended dipole arm.  However, as evidenced by Shang et al, such schemes are known in the art.  Shang et al teach in figure (1) a dual-band cellular base station antenna that includes both a vertically-extending dipole arm (140) and a horizontally-extended .
Allowable Subject Matter
Claims 1-3, 8-12, 16, 17, 28, 30-32 and 34 are allowable.
Claims 43, 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 








CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845